MAINE SUPREME JUDICIAL COURT                                                Reporter of Decisions
Decision:    2020 ME 66
Docket:      Aro-19-509
Submitted
  On Briefs: May 4, 2020
Decided:     May 12, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                IN RE CHILD OF STACY H.


PER CURIAM

         [¶1] Stacy H. appeals from a judgment of the District Court (Presque Isle,

Nelson, J.) terminating her parental rights to her child. The mother argues that

there were insufficient findings and evidence to support the court’s

determination that termination of her parental rights was in the child’s best

interest. We affirm the judgment.

                                      I. BACKGROUND

         [¶2] The Department of Health and Human Services initiated child

protection proceedings against the mother and father of this child by filing a

child protection petition on December 12, 2017, alleging that the then

eighteen-month-old child had been taken to the hospital for possibly ingesting

the mother’s prescribed medication.1 See 22 M.R.S. § 4032 (2020).                            The


   1The Department did not initially seek a preliminary protection order because it had reached an
agreement with the mother for her to retain custody of the child with a safety plan in place.
2

Department also alleged that the mother had a long history of substance abuse

issues, placing the child at risk of exposure to drugs, drug paraphernalia, and

dangerous individuals; had exposed the child to domestic violence; and had

neglected her older child.2

        [¶3] On March 2, 2018, the court (O’Mara, J.) entered a jeopardy order

with the mother’s agreement, finding jeopardy to the child from the mother’s

struggles with drug addiction, her use of methamphetamine and amphetamines

on multiple occasions during the course of the child protection proceedings, the

threat of neglect to the child, and the child’s exposure to domestic violence.

See 22 M.R.S. § 4035 (2020).

        [¶4]     The Department sought a preliminary protection order on

August 10, 2018, alleging that the mother was selling drugs out of her home,

was not participating in substance abuse counseling, was exposing the child to

potential abuse by visitors, had been overheard yelling at the child, and had

relapsed on methamphetamine. See 22 M.R.S. § 4034(1) (2020). The court

(Nelson, J.) entered a preliminary protection order that day, placing the child in

the Department’s custody. See 22 M.R.S. § 4034(2) (2020). The mother waived



    2The court later terminated the father’s parental rights. Because the father does not appeal from
that judgment, we discuss the facts and procedure only as they relate to the mother.
                                                                                                      3

her opportunity for a summary preliminary hearing. See 22 M.R.S. § 4034(4)

(2020).

       [¶5] A year later, on August 22, 2019, the Department petitioned for the

termination of the mother’s parental rights. See 22 M.R.S. § 4052 (2020). After

a two-day testimonial hearing, by judgment dated December 5, 2019, the court

found the following facts by clear and convincing evidence.3 See In re Child of

Olivia F., 2019 ME 149, ¶ 3, 217 A.3d 1106.

              This case involves chronic substance abuse problems . . . and
       significant domestic violence issues in the home. . . . A domestic
       violence incident prompted Department intervention with the
       family in February of 2017 . . . .

             Mother has had a drug problem since she was a teenager. She
       made some progress in her late twenties . . . . That progress came
       to an end when she . . . began using bath salts approximately six
       years ago. This caused her life . . . to completely fall apart. She has
       been . . . struggling with her addiction and mental health issues
       since that time.

             After attending an intensive inpatient treatment program
       with [the child] in the spring of 2018 following the entry of the
       Jeopardy Order, mother returned to the community and again was
       using illegal drugs. She admitted to using methamphetamine while
       [the child] was in her care in August of 2018. . . . Rather than take
       responsibility for her slip-ups, mother blamed the Department and
       her providers.

   3The court entered judicial review orders on July 6, 2018 (Soucy, J.); October 25, 2018 (Nelson, J.);
and February 28, 2019, maintaining the Department’s custody of the child and establishing a
permanency plan of reunification with the mother. By a judicial review order entered on
December 18, 2019, the court established a permanency plan of adoption for the child.
4


          [M]other completed the intensive outpatient program in
    February of 2019. It does not appear that she gained any insight
    from the program. In May of 2019, mother again was abusing
    prescription medication that she allegedly located among her
    things when she was moving to a new apartment. In addition,
    mother was using methamphetamine again as well. She was
    completely overwhelmed, even though [the child] was not in her
    care. She again blamed her providers for failing her.

           Despite the identification early on in the case of a significant
    need for mother being mental health counseling, mother did
    virtually nothing to follow up and engage in mental health
    treatment services. . . . Without proper attention to, and treatment
    of, her mental health issues, which has not occurred to this point,
    mother will be unable to effectively parent [the child] due to the
    co-occurrence of her substance abuse disorder and mental health
    diagnoses.

           When the case hit its most critical stage, with the prospect of
    a termination of parental rights looming, mother failed to put forth
    much effort at attending to her substance abuse treatment needs,
    attending only a few sessions. At the hearing, her current
    substance abuse treatment provider indicated that she was again
    in the intensive outpatient treatment program, which is a program
    for the beginning of the recovery process. There were many excuses
    for the lack of participation presented at the hearing, none of them
    credible.

           Mother has exhibited a lack of understanding of how her
    mental health and substance abuse issues have caused her much
    misery in her life. She takes very little, if any responsibility for the
    way her life is now. Whenever she is overwhelmed, which happens
    easily, she resorts to abusing substances. . . .

          ....
                                                                                 5

             . . . The court finds that permanency is important for [the
      child]. She is dependent on others for her care and must have
      consistent care.

            . . . [The mother is] not able to effectively manage [her] own
      care, much less care for this child. [Her] lack of success in
      addressing the domestic violence issues, mental health issues, and
      substance abuse issues as well as [her] chronic instability make it
      unlikely that [she] will be able to provide the child permanency at
      any time in the foreseeable future, if ever. In light of the child’s age
      and her need for stability, predictability and adequate care, she
      simply cannot wait to see if at some point in the future [the mother]
      makes sufficient progress in dealing with [her] issues to consider
      moving forward with reunification. It is in [the child’s] best
      interest that she be provided that stability, predictability and
      adequate care now by way of a termination of her [mother’s]
      parental rights.

            The delay in this case has had a negative effect on the child.
      She has been in limbo while her [mother has] been given time to
      work on [her] own issues. . . . The child has been living with her
      paternal aunt since the spring of 2019. The child’s . . . behaviors
      have improved in her new placement. Her aunt has been a
      tremendous resource for the child and actively advocates for her
      needs. The child is thriving in her aunt’s home. The stability that a
      termination of parental rights would provide is in the child’s best
      interest so that she can achieve permanence.

      [¶6] Based on these findings, the court terminated the mother’s parental

rights to the child on the grounds that she is unwilling or unable to protect the

child from jeopardy and unwilling or unable to take responsibility for the child

within a time reasonably calculated to meet the child’s needs, and that

termination is in the child’s best interest. See 22 M.R.S. § 4055(1)(B)(2)(a),
6

(b)(i), (ii) (2020). The mother timely appeals. See 22 M.R.S. § 4006 (2020);

M.R. App. P. 2B(c)(1).

                                 II. DISCUSSION

      [¶7] The mother challenges the court’s finding that termination of her

parental rights was in the best interest of the child. We review for clear error

the court’s factual findings supporting its best interest determination, and we

will not disturb those findings if there is any competent evidence in the record

to support them. In re Child of Olivia F., 2019 ME 149, ¶ 5, 217 A.3d 1106. We

review the court’s ultimate best interest determination for an abuse of

discretion. Id.

      [¶8]    Contrary to the mother’s contention, the court adequately

considered the child’s best interest when it terminated the mother’s parental

rights. The statute requires the court to consider “the best interest of the child,

the needs of the child, including the child's age, the child’s attachments to

relevant persons, periods of attachments and separation, the child’s ability to

integrate into a substitute placement or back into the parent’s home and the

child’s physical and emotional needs.”       22 M.R.S. § 4055(1)(B)(2)(a), (2)

(2020). It does not require the court to issue written findings addressing every

component of a best interest analysis, see In re Jacob B., 2008 ME 168, ¶¶ 13-19,
                                                                                                   7

959 A.2d 734, nor was the court bound to accept the evidence of best interest

offered by the mother, see In re Children of James B., 2020 ME 14,

¶ 10, --- A.3d ---. The court expressly made several findings regarding the

child’s best interest, including that the child needs predictability and stability

in her life, that she is thriving and her behavioral issues have improved while

in her aunt’s care, and that the aunt provides tremendous support to the child.

See 22 M.R.S. § 4050(2)-(3) (2020); In re Child of Ronald W., 2018 ME 107, ¶ 11,

190 A.3d 1029 (“[T]he court’s order indicates that it carefully and

appropriately considered the child’s needs for stability and permanency . . . .”).

Those findings were supported by sufficient record evidence presented at the

termination hearing.4 See In re Child of Sherri Y., 2019 ME 162, ¶ 7, 221 A.3d
120 (“[A] court may draw from the same findings in making its unfitness and

best interest determinations.”).

       The entry is:

                       Judgment affirmed.




   4  Although the mother does not challenge the court’s findings regarding parental unfitness, those
findings, too, are supported by competent record evidence. See In re Child of Olivia F., 2019 ME 149,
¶ 3, 217 A.3d 1106.
8


Allan Hanson, Esq, Caribou, for appellant Mother

Aaron M. Frey, Attorney General, and Hunter C. Umphrey, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Health and Human
Services


Presque Isle District Court docket number PC-2017-30
FOR CLERK REFERENCE ONLY